



Exhibit 10.4
STANDSTILL AGREEMENT


This STANDSTILL AGREEMENT (this “Agreement”) is made as of December 21, 2017, by
and among Global Water Resources, Inc., a Delaware corporation (the “Company”),
Levine Investments Limited Partnership, an Arizona limited partnership (the
“Partnership”), William S. Levine and Andrew M. Cohn, together with their
Affiliates (as defined below).
RECITALS


WHEREAS, William S. Levine is the chairman of Keim, Inc., an Arizona corporation
(“Keim”), which is the general partner of the Partnership; and
WHEREAS, the Partnership intends to consummate a stock purchase transaction to
acquire 2,826,615 shares of the Company’s common stock, par value $0.01 per
share (“Common Stock”), from certain shareholders of the Company; and
WHEREAS, Andrew M. Cohn intends to consummate a stock purchase transaction to
acquire 193,385 shares of the Common Stock from certain shareholders of the
Company; and
WHEREAS, the Company is an existing, approved public utility holding company
subject to the rules and regulations of the Arizona Corporation Commission (the
“ACC”); and
WHEREAS, the ACC rules require that a transaction that results in an
organization of a public utility holding company or a reorganization of an
existing, approved public utility holding company, in each case be subject to
the approval by the ACC; and
WHEREAS, the Company desires to enter into this Agreement in order to (i)
satisfy itself that following the consummation of the transactions described
above, no Shareholder (as defined below) or Shareholders acting as a group
“control” the Company under the ACC rules and (ii) obtain contractual assurances
from the Shareholders that they will refrain from future actions that could
result in one or more of them acquiring “control” of the Company under the ACC
rules; and
WHEREAS, in order to secure the Company’s cooperation with the transactions
described above, the Shareholders have agreed to enter into this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the promises and covenants contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:
1.Definitions. For purposes of this Agreement, the following terms have the
following meanings:
“ACC” shall have the meaning set forth in the recitals.
“Agreement” shall have the meaning set forth in the preamble.





--------------------------------------------------------------------------------





“Affiliate” means, with respect to any Person, any other Person that is directly
or indirectly Controlling, Controlled by, or under common Control with such
Person.
“Common Stock” shall have the meaning set forth in the recitals.
“Company” shall have the meaning set forth in the preamble.
“Control” and derivative terms mean the possession, directly or indirectly, of
the power to direct or cause the direction of the management or management
policies of a Person, whether through the ownership of voting securities, by
contract, or otherwise.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Keim” shall have the meaning set forth in the recitals.


“Parties” mean the parties to this Agreement.
“Partnership” shall have the meaning set forth in the preamble.
“Person” means any individual, corporation, limited or general partnership,
limited liability company, limited liability partnership, trust, association,
joint venture, governmental entity, or other entity.
“Shareholders” means the Partnership, William S. Levine, Andrew M. Cohn, and
their Affiliates, collectively.
“Term” shall have the meaning set forth in Section 6.
2.Standstill Provision. During the Term, the Shareholders agree that neither the
Shareholders nor their Affiliates will directly or indirectly, without the prior
written consent of Ron Fleming as CEO of the Company or his replacement (i)
acquire, agree to acquire, or make any proposal to acquire, equity securities
(including convertible debt instruments and preferred stock or any shares of
capital stock issuable upon the conversion or exercise thereof) of the Company,
or (ii) in any way participate in a “group” (within the meaning of Section
13(d)(3) of the Exchange Act) in connection with the ownership, voting or
acquisition of any equity security of the Company. Notwithstanding the
foregoing, a Shareholder who is a member of the Board of Directors of the
Company may receive equity compensation in payment for his board service
provided that after such payment, such Shareholder and his Affiliates
beneficially own no more than 49.9%, in the aggregate, of the voting power of
all voting securities of the Company. In the event that after such payment the
Shareholder or Affiliates would own more than 49.9%, in the aggregate, of the
voting power of all voting securities of the Company, such equity compensation
shall be replaced with a cash payment of equivalent value to the Shareholder and
Affiliates as applicable.
3.Shareholder Representations. Each of the Shareholders represents and warrants
as follows as to itself except as otherwise stated:
(a)
The Shareholder, if an individual acting in such Shareholder’s individual
capacity, has all legal capacity to enter into this Agreement and to perform his
obligations hereunder.






--------------------------------------------------------------------------------





(b)
The Shareholder, if a limited partnership, has all requisite limited partnership
power and authority to enter into this Agreement and to perform its obligations
hereunder.

(c)
This Agreement has been duly executed and delivered by the Shareholder and is a
valid and binding agreement of the Shareholder, enforceable against the
Shareholder in accordance with its terms.

(d)
The Shareholder beneficially owns such number of shares of Common Stock as set
forth on Schedule A hereto.

(e)
The Shareholders have not acquired and do not hold any shares of Common Stock as
a “group” (within the meaning of Section 13(d)(3) of the Exchange Act).

(f)
Neither Andrew M. Cohn nor any of his Affiliates (i) Controls Keim or the
Partnership or (ii) has voting or investment power over any of the Common Stock
held by the Partnership, William S. Levine or any of his Affiliates.

(g)
The Shareholders have not entered into any agreement or understanding of any
kind regarding the Company or the voting, acquisition or disposition of Common
Stock.

(h)
Neither Andrew M. Cohn nor any of his Affiliates (i) is a general partner or
limited partner of the Partnership; (ii) is a stockholder, officer or director
of Keim; (iii) is a party to the Partnership’s partnership agreement; (iv) is an
officer of the Partnership; or (v) exercises any management or Control over the
Partnership or Keim as it relates to the Common Stock or the Company.

(i)
There is no agreement or other business relationship between Andrew M. Cohn and
William S. Levine of any kind (including, but not limited to, trustee, executor,
holding of proxies, power of attorney, etc.) that relates or could in the future
relate in any way to the Common Stock or the Company.

(j)
The Partnership represents that it is managed and controlled by Keim.

(k)
To the extent Andrew M. Cohn is or remains an employee or independent contractor
of the Partnership or Keim, his duties as an employee or an independent
contractor of the Partnership or Keim do not relate to the Company or the Common
Stock, and in no respect is Andrew M. Cohn authorized to take any action on
behalf of the Partnership or Keim regarding the Company or the Common Stock.

(l)
Andrew M. Cohn is not a member of the Board of Directors of the Company.

4.Company Representations. The Company represents and warrants as follows:
(a)
The Company has all requisite corporate power and authority to enter into this
Agreement and to perform its obligations hereunder.






--------------------------------------------------------------------------------





(b)
This Agreement has been duly executed and delivered by the Company and is a
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms.

5.Shareholder Covenants.
(a)
During the Term, the Shareholders agree that neither they nor any Affiliate will
take any action that could result in Andrew M. Cohn or any of his Affiliates
having (i) Control of the Partnership or Keim or (ii) voting or investment power
over any of the Common Stock held by the Partnership, William S. Levine or any
of his Affiliates, including following the death or incapacity of William S.
Levine.

(b)
During the Term, the Shareholders shall not cause or permit any event,
condition, fact or circumstance to occur, arise or exist that would constitute a
breach of any representation or warranty made by the Shareholders in this
Agreement (other than the representation in Section 3(d)) as if such
representation or warranty had been made as of the time of the occurrence,
existence or discovery of such event, condition, fact or circumstance.



(c)
During the Term, the Shareholders agree that Andrew M. Cohn will not make any
communication purporting to act on behalf of the Partnership, Keim or William S.
Levine with respect to the Company or the Common Stock held by the Partnership,
William S. Levine or any of his Affiliates, and to the extent the Company
receives any such communication from Andrew M. Cohn on behalf of the
Partnership, Keim, or William S. Levine, the Shareholders direct the Company to
disregard said communication as unauthorized and void.



6.Termination. The term (“Term”) of this Agreement shall commence from the date
of this Agreement through the date that the Shareholders (together with their
Affiliates) no longer beneficially own Common Stock (including shares underlying
options or warrants) representing, on a fully diluted basis, in the aggregate,
at least 20% of the Company’s outstanding Common Stock; provided, however, that
this Agreement may be terminated or amended at any time by the mutual written
consent of the Parties, including the prior written consent of a disinterested
majority of the Board of Directors of the Company; provided, further, that this
Agreement may be terminated by any Party (a) if the stock purchase transactions
refered to in the recitals are not closed on or before January 10, 2018 or (b)
following six (6) months written notice to the other Parties delivered at any
time after July 1, 2020.





--------------------------------------------------------------------------------





7.Remedies.
(a)
Each Party acknowledges that monetary damages would not be an adequate remedy in
the event that each and every one of the covenants or agreements in this
Agreement are not performed in accordance with their terms, and it is therefore
agreed that, in addition to and without limiting any other remedy or right it
may have, the non-breaching Party shall have the right to an injunction,
temporary restraining order or other equitable relief in any court of competent
jurisdiction enjoining any such breach and enforcing specifically each and every
one of the terms and provisions hereof. Each Party agrees not to oppose the
granting of such relief in the event a court determines that such a breach has
occurred, and to waive any requirement for the securing or posting of any bond
in connection with such remedy.

(b)
All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
Party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such Party.

8.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same Agreement. Executed counterparts of this Agreement may be delivered by
facsimile or by e‑mail as PDF attachments with the same force and effect as an
original.
9.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Arizona.
10.Successors and Assigns. Neither this Agreement nor any of the rights or
obligations of any Party shall be assigned, in whole or in part by any party
without the prior written consent of the other Parties.
[SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first specified above.
GLOBAL WATER RESOURCES, INC.




By: /s/ Ron Fleming                        
Name:    Ron L. Fleming                
Title:    President and CEO                




LEVINE INVESTMENTS LIMITED
PARTNERSHIP by its general partner, Keim, Inc.




By: /s/ William S. Levine                     


Its: Chairman                            
    
    




/s/ William S. Levine                            
William S. Levine




/s/ Andrew M. Cohn                            
Andrew M. Cohn










































[SIGNATURE PAGE TO STANDSTILL AGREEMENT]





--------------------------------------------------------------------------------





SCHEDULE A




Name
Shares of Common Stock Beneficially Owned (1)
Percentage of Common Stock (2)
Levine Investments Limited Partnership
6,851,305
34.9%
William S. Levine
6,901,305 (3)
35.2%
Andrew M. Cohn
1,559,850
7.9%



(1)
The number of shares beneficially owned by each stockholder is determined under
rules issued by the Securities and Exchange Commission and includes voting or
investment power with respect to securities.



(2)
Based on 19,631,266 shares of Common Stock outstanding as of December 15, 2017.



(3)
Includes (i) 6,851,305 shares of Common Stock held by Levine Investments Limited
Partnership, (ii) 25,000 shares of Common Stock held by Levine Family Trust “A”,
which William S. Levine serves as Trustee, and (iii) options to acquire 25,000
shares of Common Stock upon exercise of options that vest on May 20, 2018.

 


4842-9631-9319.11





